Citation Nr: 1756056	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-38 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for anemia.  

4.  Entitlement to a compensable rating for a bilateral hearing loss disability.
  
5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability as a result of VA medical treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966, including service in the Republic of Vietnam (Vietnam) during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the VA RO.  A July 2009 rating decision denied service connection for a bilateral leg disability, a bilateral knee disability, and anemia.  A January 2010 rating decision granted service connection for a bilateral hearing loss disability and assigned a noncompensable rating.  A May 2012 rating decision denied the Veteran's claim of compensation under 38 U.S.C.A. § 1151.

This appeal was previously before the Board in August 2016, when the Board remanded the Veteran's claims in order to provide him with a hearing before a Veterans Law Judge.  The Veteran participated in such a hearing in April 2017, and a transcript of this hearing has been associated with the record.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of entitlement to service connection for posttraumatic stress disorder and a lichenoid skin eruption have been raised by the record in a June 2017 statement, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal is REMANDED to the AOJ.


REMAND

With respect to the Veteran's claim of entitlement to service connection for anemia, the record suggests that the Veteran has had anemia since filing his claim.  For example, in March 2010, October 2012, and December 2014, the Veteran was noted to be at least slightly anemic.  The Board notes that in March 2012, the Joint Services Records Research Center indicated that the Veteran's exposure to herbicide agents was conceded because the Veteran served aboard the USS Vancouver, which participated in assault landings in Vietnam.  The Veteran has not been provided with an examination addressing the likely etiology of his anemia disability, and the AOJ should arrange for such an examination.  

With respect to the Veteran's claim of entitlement to a compensable rating for a bilateral hearing loss disability, the Veteran was last provided with a VA examination addressing his hearing loss in January 2010.  During the Veteran's April 2017 hearing before the undersigned, the Veteran stated that his hearing impairment had worsened since filing his appeal.  Accordingly, with evidence of record suggesting that the Veteran's hearing loss disability may have worsened, an examination should be obtained addressing  the current severity of the Veteran's hearing loss.  

The Veteran claims that he suffers from additional disability as a result of a January 5, 2011, total left knee arthroplasty that he underwent at a VA Medical Center.  While the record contains the pre- and post-operative records associated with this procedure, the record does not contain the operative report itself.  A January 10, 2011, discharge summary indicates that the operative report was dictated.  On remand, the AOJ should undertake all appropriate efforts to ensure that a transcription of the operative report associated with the Veteran's January 5, 2011, surgery is associated with the record.  Then, the AOJ should obtain an additional opinion addressing whether the Veteran suffers from additional disability as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.

Given the development above with respect to the left knee operation, the issues of service connection for the bilateral leg and knee disorders are inextricably intertwined.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all pertinent VA treatment records have been associated with the Veteran's claims file, including a transcription of the operative report documenting the Veteran's January 5, 2011, total left knee arthroplasty.  

2.  Then, solicit the following opinions from an examiner of appropriate expertise.  If the requested opinions cannot be provided without an examination, one should be scheduled.  
  
a)  Is it at least as likely as not (50 percent likelihood or greater) that the Veteran developed an additional disability as a result of his January 5, 2011, total left knee arthroplasty.  Why or why not? 

b)  If an additional disability is found, was the additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the January 2011 surgery?  Why or why not? 

c)  If an additional disability is found, was the additional disability an event not reasonably foreseeable?  Why or why not?  Such event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the subtotal gastrectomy surgery.  The examiner must also discuss the extent to which VA failed to exercise the degree of care that would be expected of a reasonable health care provider, if at all.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's anemia.  After reviewing the Veteran's claims file, physically examining the Veteran, and considering the Veteran's lay contentions, the examiner should address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's anemia (even if the examiner finds such anemia not to exist at the time of the examination) began during or was otherwise caused by his military service.  When addressing this question, the examiner should assume that the Veteran was exposed to herbicide agents in service.  

4.  Schedule the Veteran for a VA audiological examination to address the current severity of his hearing loss.

5.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


